Citation Nr: 1421156	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  12-04 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



INTRODUCTION

The Veteran had active military service from November 1981 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) located in New Orleans, Louisiana.  In September 2013, the Veteran had a hearing before the undersigned Veterans Law Judge at the RO.

The Veteran had also initiated an appeal as to the rating assigned for chronic bronchitis.  However, thereafter, a January 2013 decision increased the rating to 30 percent.  The Veteran indicated in a signed statement later that month that he was withdrawing this issue from his appeal. 

The Board has reviewed the Veteran's physical claims file and the Veteran's file on the "Virtual VA" system.

In an October 2013 statement, the Veteran raised a claim for service connection for a bilateral hip disorder.  He had initiated an appeal of a previous denial of this claim, but on his substantive appeal form he indicated that he was only appealing the GERD issue, and he later confirmed this was his intent in a signed July 2012 statement.  Therefore, the issue of whether new and material evidence has been received to reopen a claim for service connection for a bilateral hip disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1. During service the Veteran was treated for complaints of chest discomfort, and the differential diagnoses included GERD.  Although an upper gastrointestinal series was recommended, and, according to the Veteran, performed, the report is not of record.

2. The Veteran has provided competent and credible lay testimony that he was advised during service to use over-the-counter medication for his gastrointestinal symptoms, and the evidence shows VA prescribed a medication approximately two years after service, which a VA pharmacist states is commonly used to treat GERD. 

3. The Veteran has provided competent and credible lay testimony that the gastrointestinal symptoms he experienced during service were recurrent until GERD was officially diagnosed. 


CONCLUSION OF LAW

The criteria for service connection for gastroesophageal reflux disease (GERD) have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


ORDER

Entitlement to service connection for gastroesophageal reflux disease (GERD) is granted.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


